PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,161,893
Issue Date: 24 Apr 2012
Application No. 12/505,878
Filing or 371(c) Date: 20 Jul 2009
For: CORRUGATED PALLET, SUPER CORE, AND PALLET LOCKING METHOD

:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petitions under 37 CFR 1.378(b) filed January 24, 2022, to accept the unintentionally delayed payment of the 3.5-year and 7.5 year maintenance fees for the above-identified patent.

The renewed petitions under 37 CFR 1.378(b) are GRANTED.

The above-identified patent issued on April 24, 2012. The grace period for paying the maintenance fee due at 3.5 years expired on April 25, 2016. Furthermore, the 7.5-year maintenance fee was due no later than April 24, 2020. 

On November 19, 2020, petitioners filed petitions under 37 CFR 1.378(b) to accept the unintentionally delayed payments of the 3.5-year and 7.5-year maintenance fees, accompanied by $1000 maintenance fee due at 3.5 years, $1880 maintenance fee due at 7.5 years, and two petition fees each in the amount of $1050. On January 4, 2022, the Office issued a decision dismissing the petitions and requiring additional information as to whether the delay was unintentional. On January 24, 2022, petitioner filed the present renewed petitions under 37 CFR 1.378(b), accompanied by a statement explaining the facts and circumstances surrounding the extended delay period.

Petitioner has satisfied the requirements to accept the delayed payment of the maintenance fees under 37 CFR 1.378(b). Petitioner submitted the required maintenance fees, petition fees, and statement of unintentional delay. Additionally, petitioner provided additional information to support a conclusion that the entire delay was unintentional.  

The 3.5-year and 7.5-year maintenance fees are accepted and the above-identified patent is reinstated as of the mail date of this decision.  

Questions regarding this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET